Citation Nr: 0802639	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-20 292 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of frostbite to include carpal tunnel syndrome, 
polyneuropathy, possible Raynaud's syndrome, ulnar nerve 
damage with neuritis, and Heberden's nodes of the fingers.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
gastrointestinal problems to include bleeding hemorrhoids, 
chronic anemia, a rectal fistula and fissure, colon polyps, 
chronic constipation, diarrhea and diverticulosis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
varicocele.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
cavus.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disorder to include sores and carbuncles.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder to include anxiety and obsessive 
problems.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
disorder of the teeth and gums.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from September 1954 to January 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In February 2007, the veteran testified at a Board hearing by 
videoconference before the undersigned Acting Veterans Law 
Judge.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The Board received additional argument and evidence from the 
veteran in March 2007, which was accompanied by a waiver of 
the veteran's right to initial consideration of the new 
evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        

The Board also notes that the veteran made mention of several 
issues in his March 2007 statement that are not currently 
before the Board.  It is unclear whether the veteran intends 
to file claims regarding these undeveloped issues.  The Board 
refers the matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for carpal tunnel 
syndrome, polyneuropathy, possible Raynaud's syndrome, ulnar 
nerve damage with neuritis, and residuals of frostbite 
because none of the conditions either occurred in or were 
caused by service.  The RO explained that the veteran's 
service medical records were negative for his claimed 
conditions.  The veteran did not file a timely substantive 
appeal to the September 2002 decision and it became final.      

3.  Evidence received subsequent to the September 2002 RO 
rating decision is duplicative, cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim for residuals of frostbite to include 
carpal tunnel syndrome and ulnar neuropathy, does not relate 
to an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  

4.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for gastrointestinal 
problems to include bleeding hemorrhoids, chronic anemia, 
rectal fistula and fissure, colon polyps, chronic 
constipation and diarrhea, and diverticulosis because none of 
the conditions either occurred in or were caused by service.  
The RO explained that the veteran's service medical records 
were negative for any condition of the digestive system 
including bleeding hemorrhoids or anemia and there were no 
current treatment records to show a condition of the 
digestive system for which the veteran had received 
treatment.  The veteran did not file a timely substantive 
appeal to the September 2002 decision and it became final.           

5.  Evidence received subsequent to the September 2002 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim for gastrointestinal problems, is neither 
cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.

6.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed hemorrhoids are 
related to his active military service.  

7.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for eye problems among 
other claimed disorders because no eye condition either 
occurred in or was caused by service.  The RO explained that 
the condition was not shown in service.  The veteran did not 
file a timely substantive appeal to the September 2002 
decision and it became final.      

8.  Evidence received subsequent to the September 2002 RO 
rating decision is duplicative, cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim for an eye disability, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  

9.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for a varicocele among 
other claimed disorders because the condition neither 
occurred in nor was caused by service.  The RO explained that 
the veteran's separation examination showed that the veteran 
had a moderate left varicocele which was asymptomatic and 
required no treatment; however, outpatient treatment records 
from April 2001 to April 2002 were negative for any diagnosis 
or treatment for varicocele.  The veteran did not file a 
timely substantive appeal to the September 2002 decision and 
it became final.      

10.  Evidence received subsequent to the September 2002 RO 
rating decision is duplicative, cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim for a varicocele, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

11.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for bilateral pes cavus 
and foot problems because the conditions neither occurred in 
nor were caused by service.  The RO explained that the 
veteran's service discharge examination showed that the 
veteran had some blisters on the bottoms of his feet in the 
past year prior to discharge that were due to athletics and 
were not considered a disability; the records were otherwise 
negative for treatment of a foot condition.  The RO also 
wrote that the veteran's treatment records showed diagnoses 
of disabilities of the feet; however, there was no evidence 
of any of the diagnosed conditions in service.  The veteran 
did not file a timely substantive appeal to the September 
2002 decision and it became final.      

12.  Evidence received subsequent to the September 2002 RO 
rating decision is duplicative, cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim for pes cavus, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

13.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for a skin disorder to 
include cysts, carbuncles, and history of swollen lymph 
glands because none of the conditions either occurred in or 
were caused by service.  The RO explained that the veteran's 
treatment records in 1999 and 2001 showed treatment for 
dermatitis and dry skin and excoriations, respectively; 
however, a skin condition was not diagnosed or treated in 
service.  The veteran did not file a timely substantive 
appeal to the September 2002 decision and it became final.      

14.  Evidence received subsequent to the September 2002 RO 
rating decision is duplicative, cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim for a skin disorder, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the veteran's claim.  

15.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for an acquired 
psychiatric condition claimed as depression and nervousness 
because the condition neither occurred in nor was caused by 
service.  The RO explained that the veteran's service medical 
records were negative for a psychiatric condition requiring 
medical intervention.  Rather, the veteran was diagnosed with 
a personality disorder in December 1955 (i.e., in service) 
that was considered by the examiner to be pronounced 
emotional immaturity overlaid by anxiety reaction.  The RO 
also noted that there was no diagnosis of a psychiatric 
condition and no medical records to show continuity of 
treatment for a psychiatric illness.  The veteran did not 
file a timely substantive appeal to the September 2002 
decision and it became final.      

16.  Evidence received subsequent to the September 2002 RO 
rating decision is duplicative, cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial of the claim for a psychiatric disorder, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the veteran's claim.  

17.  In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for teeth and gum 
problems because the condition neither occurred in nor was 
caused by service.  The RO explained that the veteran's 
service medical records were negative for any teeth or gum 
conditions or injuries of the mouth and no outpatient 
treatment records showed any treatment of teeth or gum 
disease.  The veteran did not file a timely substantive 
appeal to the September 2002 decision and it became final.      

18.  Evidence received subsequent to the September 2002 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim for teeth and gum problems, is neither cumulative 
nor redundant, and presents a reasonable possibility of 
substantiating the claim.

19.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

20. The veteran was not a prisoner of war during service; 
service connection is not in effect for any disability; he 
has no adjudicated service-connected compensable dental 
disability or a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA; and he is not a Chapter 31 vocational rehabilitation 
trainee.


CONCLUSIONS OF LAW

1.  The September 2002 RO rating decision is final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).   

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for residuals of 
frostbite to include carpal tunnel syndrome, polyneuropathy, 
possible Raynaud's syndrome, ulnar nerve damage with 
neuritis, and Heberden's nodes of the fingers is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

3.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for 
gastrointestinal problems, including bleeding hemorrhoids and 
anemia is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2007).  

4.  The veteran's bleeding hemorrhoids and anemia were not 
caused or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2007).  

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for an eye 
disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2007).  

6.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a varicocele 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

7.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for pes cavus is 
not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

8.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a skin 
disorder to include sores and carbuncles is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2007).  

9.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder to include anxiety and obsessive problems is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

10.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a disorder of 
the teeth and gums is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
3.159, 20.302, 20.1103 (2007). 

11.  The criteria for entitlement to service connection for a 
disorder of the teeth and gums have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).    

In correspondence dated in November 2004, the RO advised the 
veteran that he submitted his VA Form 9 too late and, 
consequently, VA could only reopen the veteran's claims.  The 
RO explained that the veteran was previously denied service 
connection for his claimed conditions and was notified of the 
decision in September 2002 and that decision had become 
final.  The RO also explained that VA needed new and material 
evidence in order to reopen the veteran's claims.  The RO 
defined new and material evidence as evidence submitted to VA 
for the first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO further explained that the 
veteran's claims were previously denied because his 
conditions were not incurred during his military service.  
See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  Moreover, 
the RO asked the veteran to send to VA any evidence in his 
possession that pertained to his claims, advised the veteran 
what the evidence must show to establish entitlement to the 
underlying claim of service connection, and explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the veteran's behalf in support of his claims. 

The Board observes that the November 2004 VCAA notice letter 
did not address the elements of degree of disability and 
effective date; however, such notice defects constitute 
harmless error in this case.  The veteran's requests to 
reopen his claims for residuals of frostbite, an eye 
disability, varicocele, pes cavus, a skin disorder, and a 
psychiatric disorder are being denied for reasons explained 
in greater detail below.  The veteran's claims for 
gastrointestinal problems and a teeth and gum disorder are 
found to be reopened by way of the submission of new and 
material evidence; however, they are denied on the merits for 
reasons explained in greater detail below.  Thus, no 
disability rating or effective date will be assigned for any 
of the veteran's claims.     

The Board further notes that the RO provided the veteran with 
a copy of the January 2005 rating decision, and the April 
2006 Statement of the Case (SOC), which included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

The Board observes the veteran wrote in numerous statements 
during the course of this appeal that the RO did not answer 
several of his posed questions regarding the evidence 
pertaining to his appeal (e.g., explanation of PUHLES) and, 
as a result, he was uncertain of what evidence was needed to 
substantiate his claims.  However, neither the veteran nor 
his representative indicated at the February 2007 
videoconference Board hearing that the veteran had not been 
provided with adequate notice from VA regarding his appeal.  
In addition, the veteran wrote in his March 2007 statement 
that he received explanation of PUHLES in November 2006.  It 
further appears from the record that the veteran has 
otherwise obtained answers to his questions as he has 
demonstrated sufficient understanding in his submitted 
arguments of the evidence already of record and what evidence 
is still needed to support his claims.  Thus, the Board finds 
that a remand for further notice is not warranted in this 
case.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that it appears that all treatment records identified as 
relevant to the veteran's claims have been obtained, to the 
extent possible, or otherwise have been submitted by the 
veteran and are associated with the claims folder.  The 
veteran's service medical records are also of record.  

The Board observes that the veteran has reported in numerous 
statements that he is in receipt of social security 
disability benefits; however, no social security records are 
contained in the claims folder.  Nevertheless, a remand to 
obtain the veteran's social security records is unnecessary 
in this case.  The veteran has repeatedly indicated in 
statements submitted during the course of this appeal as well 
as in earlier claims that he is in receipt of social security 
disability benefits due to his current disorders of ulnar 
neuropathy and carpal tunnel syndrome; he has not indicated 
that he is in receipt of such benefits for any of his other 
claimed disorders.  In further regard to the veteran's 
claimed ulnar neuropathy and carpal tunnel syndrome as 
residuals of frostbite, however, the Board finds that 
obtaining the veteran's social security records is not 
warranted as a remand would only unnecessarily delay 
adjudication of the veteran's claim.  Indeed, the veteran was 
previously denied service connection because there was no 
indication that the veteran suffered from frostbite or any 
disability of the hands to include neuropathy or carpal 
tunnel syndrome during active military service; the evidence 
at the time of the September 2002 denial showed that the 
veteran suffered from ulnar neuropathy and carpal tunnel 
syndrome at that time.  Thus, the social security disability 
records would only show that the veteran currently suffers 
from the claimed disorders, which would be essentially 
duplicative of evidence already of record.  The records would 
not be able to show that the veteran had the disorders in 
service.  Moreover, the veteran has not indicated that any 
medical examiner has ever linked his current ulnar neuropathy 
and carpal tunnel syndrome to his active military service.  
Thus, the social security disability records would not serve 
to provide the evidence necessary to reopen the veteran's 
claim.  

The Board additionally notes that the veteran has requested 
but has not been afforded a VA medical examination with 
respect to any of the issues on appeal.  However, the 
veteran's requests to reopen his previously denied claims for 
service connection of residuals of frostbite, an eye 
disorder, a varicocele, pes cavus, a skin disorder, and a 
psychiatric disorder are being denied because the veteran has 
not submitted new and material evidence, as will explained in 
greater detail below.  Under 38 C.F.R. § 3.159, VA only 
provides a medical examination or obtains a medical opinion 
when deemed necessary based upon a review of the evidence of 
record if new and material evidence has been presented and 
secured with respect to a claim to reopen.  38 C.F.R. § 3.159 
(2007).  As the veteran has not submitted new and material 
evidence with respect to the aforementioned claims, VA is not 
required to provide the veteran with a VA medical examination 
and/or medical opinion with respect to those claims.  In 
regard to the veteran's reopened claims for hemorrhoids and 
anemia and a dental disorder, the Board finds that the 
evidence, which reveals that the veteran did not have dental 
trauma, hemorrhoids, or anemia during service and does not 
reflect competent evidence showing a nexus between service 
and any of the disorders at issue, warrants the conclusion 
that a remand for an examination and/or opinion is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  As service and post-
service medical records provide no basis to grant this claim 
as will be explained in greater detail below, the Board also 
finds no basis for a VA examination or medical opinion to be 
obtained with respect to those claims. 

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	New and Material Evidence 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As further described below, a September 2002 RO rating 
decision originally denied the claims on appeal.  The veteran 
did not perfect an appeal regarding the denials in this 
rating decision, and thus, the rating decision became final.  
38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).   

As the veteran's application to reopen his claims for 
entitlement to service connection was initiated in November 
2004, the revised definition of "new and material evidence" 
is applicable to his claims.

Residuals of Frostbite 

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for carpal tunnel 
syndrome, polyneuropathy, possible Raynaud's syndrome, ulnar 
nerve damage with neuritis, and residuals of frostbite 
because none of the conditions either occurred in or were 
caused by service.  The RO explained that the veteran's 1996 
outpatient treatment reports showed that he had ulnar 
neuropathy with compression of the right ulnar nerve at the 
elbow and wrist; however, the veteran's service medical 
records were negative for all of his claimed conditions.  The 
veteran received notification of the denial of his claim and 
was advised regarding his appellate rights in September 2002 
correspondence; however, the veteran did not file a timely 
substantive appeal to the September 2002 decision and it 
became final.  The Board notes that the evidence considered 
by the RO prior to rendering its September 2002 rating 
decision included the veteran's service medical records, the 
DD Form 214, VA treatment records from April 2001 to April 
2002, private treatment records from September 1996 to 
December 2001 that include findings of carpal tunnel 
syndrome, and written statements from the veteran from April 
2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957, VA treatment 
records from November 2002 to December 2005, private 
treatment records from September 1996 to June 2005, the 
February 2007 Board hearing transcript, and written 
statements from the veteran from September 2003 to March 
2007.  Except for some duplicate service medical records and 
duplicate private treatment records with the addition of the 
veteran's handwritten notations, the aforementioned evidence 
was not previously considered by VA prior to the September 
2002 decision and, consequently, qualifies as "new" 
evidence.  

After careful review, however, the Board finds that the newly 
submitted evidence is not also material.  Indeed, none of the 
new evidence shows that the veteran suffered a cold injury or 
otherwise had a disorder affecting the hands and wrist during 
active military service or that any of his current disorders 
involving the hands are otherwise related to the veteran's 
active service.  Rather, the newly submitted evidence only 
shows that the veteran is currently diagnosed with ulnar 
neuropathy and carpal tunnel syndrome, which was already 
established in the record at the time of the September 2002 
denial.  

Thus, there is evidence that has been received subsequent to 
the September 2002 rating decision that was not previously 
considered by VA; however, the veteran has not submitted 
material evidence because none of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for residuals of frostbite to include carpal 
tunnel syndrome, polyneuropathy, possible Raynaud's syndrome, 
ulnar nerve damage with neuritis, and Heberden's nodes of the 
fingers is not reopened.

Gastrointestinal Problems 

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for bleeding 
hemorrhoids, chronic anemia, rectal fistula and fissure, 
colon polyps, chronic constipation and diarrhea, and 
diverticulosis because none of the conditions either occurred 
in or were caused by service.  The RO explained that the 
veteran's service medical records were negative for any 
condition of the digestive system including bleeding 
hemorrhoids or anemia and there were no current treatment 
records to show a condition of the digestive system for which 
the veteran had received treatment.  The veteran did not file 
a timely substantive appeal to the September 2002 decision 
and it became final.  The Board notes that the evidence 
considered by the RO prior to rendering its September 2002 
rating decision included the veteran's service medical 
records, the DD Form 214, VA treatment records from April 
2001 to April 2002, private treatment records from September 
1996 to December 2001, and written statements from the 
veteran from April 2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957, VA treatment 
records from November 2002 to December 2005, and private 
treatment records from September 1996 to June 2005, the 
February 2007 Board hearing transcript, and written 
statements from the veteran from September 2003 to March 
2007.  Except for some duplicate service medical records and 
duplicate private treatment records with the addition of the 
veteran's handwritten notations, the aforementioned evidence 
was not previously considered by VA prior to the September 
2002 decision and, consequently, qualifies as "new" 
evidence.  

After careful review of the evidence, the Board additionally 
finds that the newly submitted evidence is material.  
Specifically, the veteran's VA treatment records show that he 
has been diagnosed with an external hemorrhoid by a physician 
at various times from September 2003 to December 2005 and has 
been treated for the condition with anusol cream.  The VA 
treatment records further show that the veteran has been 
diagnosed with anemia treated with iron (i.e., Fe) during 
that time; however, it is noted that anemia at times is 
spelled incorrectly as "amenia" in the treatment records.  
No other current findings of a gastrointestinal disorder are 
apparent.  While the VA treatment records show that a 
physician noted that the veteran presented with a December 
1999 medical record of a colonoscopy showing mild sigmoid 
diverticulosis, it is also noted that the veteran's digital 
rectal examination in December 2004 was within normal limits.  
The Board notes that the medical evidence of record at the 
time of the September 2002 RO denial did not show current 
treatment for any condition of the digestive system to 
include hemorrhoids and anemia.

In sum, there is evidence that has been received subsequent 
to the September 2002 rating decision that was not previously 
considered by VA, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim because there is 
evidence that the veteran currently suffers from external 
hemorrhoids and anemia.    

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for bleeding hemorrhoids and anemia is reopened.

Eye Disability 

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for eye problems as 
well as other claimed disorders because no eye condition 
either occurred in or was caused by service.  The RO 
explained that the condition was not shown in service and 
that an October 2001 treatment record showed that complaints 
of itchy, watery eyes as well as other reported symptoms were 
attributed to diagnoses of allergic rhinitis and chronic 
bronchitis.  The veteran did not file a timely substantive 
appeal to the September 2002 decision and it became final.  
The Board notes that the evidence considered by the RO prior 
to rendering its September 2002 rating decision included the 
veteran's service medical records, the DD Form 214, VA 
treatment records from April 2001 to April 2002, private 
treatment records from September 1996 to December 2001 that 
include diagnoses of hypertensive retinopathy, and written 
statements from the veteran from April 2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957, VA treatment 
records from November 2002 to December 2005, private 
treatment records from September 1996 to June 2005, the 
February 2007 Board hearing transcript, and written 
statements from the veteran from September 2003 to March 
2007.  Except for some duplicate service medical records and 
duplicate private treatment records with the addition of the 
veteran's handwritten notations, the aforementioned evidence 
was not previously considered by VA prior to the September 
2002 decision and, consequently, qualifies as "new" 
evidence.  

After careful review, however, the Board finds that the newly 
submitted evidence is not also material.  Indeed, none of the 
new evidence shows that the veteran had eye problems in 
service or currently suffers from an eye disability related 
to active service.  

Thus, there is evidence that has been received subsequent to 
the September 2002 rating decision that was not previously 
considered by VA; however, the veteran has not submitted 
material evidence because none of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for an eye disability is not reopened.

Varicocele

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for varicocele among 
other conditions because the condition neither occurred in 
nor was caused by service.  The RO explained that the 
veteran's separation examination showed that the veteran had 
a moderate left varicocele which was asymptomatic and 
required no treatment; however, outpatient treatment records 
from April 2001 to April 2002 were negative for any diagnosis 
or treatment for varicocele.  The Board notes that the 
evidence considered by the RO prior to rendering its 
September 2002 rating decision included the veteran's service 
medical records, the DD Form 214, VA treatment records from 
April 2001 to April 2002, private treatment records from 
September 1996 to December 2001, and written statements from 
the veteran from April 2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957 noting a moderate 
left varicocele in the veteran's inguinal region, VA 
treatment records from November 2002 to December 2005, and 
private treatment records from September 1996 to June 2005, 
the February 2007 Board hearing transcript, and written 
statements from the veteran from September 2003 to March 
2007.  Except for some duplicate service medical records and 
private treatment records with the veteran's handwritten 
notations, the aforementioned evidence was not previously 
considered by VA prior to the September 2002 decision and, 
consequently, qualifies as "new" evidence.  

After careful review, however, the Board finds that the newly 
submitted evidence is not also material.  Indeed, none of the 
new evidence shows that the veteran currently has a 
varicocele or currently suffers from any residuals of the 
varicocele noted at separation from service.  While the Board 
observes that the veteran submitted the April 1957 private 
doctor's report showing that he had a moderate left 
varicocele at that time, such evidence does not establish 
that the veteran currently suffers from a varicocele or any 
residuals therefrom approximately fifty years later.  

Thus, there is evidence that has been received subsequent to 
the September 2002 rating decision that was not previously 
considered by VA; however, the veteran has not submitted 
material evidence because none of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for a varicocele is not reopened.

Pes Cavus

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for bilateral pes cavus 
and foot problems because the conditions neither occurred in 
nor were caused by service.  The RO explained that the 
veteran's service discharge examination showed that the 
veteran had some blisters on the bottoms of his feet in the 
past year and prior to discharge that were due to athletics 
and were not considered a disability; however, the records 
were otherwise negative for treatment of a foot condition.  
The RO also wrote that the veteran's 1998 treatment records 
showed that the veteran sought treatment and diagnosis of 
disabilities of the feet; however, there was no evidence of 
any of the diagnosed conditions in service.  The veteran did 
not file a timely substantive appeal to the September 2002 
decision and it became final.  The Board notes that the 
evidence considered by the RO prior to rendering its 
September 2002 rating decision included the veteran's service 
medical records, the DD Form 214, VA treatment records from 
April 2001 to April 2002, private treatment records from 
September 1996 to December 2001, and written statements from 
the veteran from April 2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957 noting that the 
veteran had first degree pes cavitus, VA treatment records 
from November 2002 to December 2005, and private treatment 
records from September 1996 to June 2005, the February 2007 
Board hearing transcript, and written statements from the 
veteran from September 2003 to March 2007.  Except for some 
duplicate service medical records and duplicate private 
treatment records with the addition of the veteran's 
handwritten notations, the aforementioned evidence was not 
previously considered by VA prior to the September 2002 
decision and, consequently, qualifies as "new" evidence.  

After careful review, however, the Board finds that the newly 
submitted evidence is not also material.  While the newly 
submitted April 1957 private doctor's report notes that the 
veteran showed first degree pes cavitus approximately three 
months after discharge, such evidence does not establish that 
the veteran suffered from pes cavus in service or that pes 
cavus is related to active service.  Furthermore, the newly 
submitted evidence does not contain a competent medical 
opinion that links the veteran's pes cavus to his active 
military service.  Although it is noted that the veteran's VA 
treatment records show a current diagnosis of severe pes 
cavus, no medical examiner has indicated that the veteran's 
current pes cavus foot disorder is related to his active 
military service.  
In sum, there is evidence that has been received subsequent 
to the September 2002 rating decision that was not previously 
considered by VA; however, the veteran has not submitted 
material evidence because none of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for pes cavus is not reopened.
 
Skin Disorder 

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for a skin disorder to 
include cysts, carbuncles, and history of swollen lymph 
glands because none of the conditions either occurred in or 
were caused by service.  The RO explained that the veteran's 
treatment records in 1999 and 2001 showed treatment for 
dermatitis and dry skin and excoriations, respectively; 
however, a skin condition was not diagnosed or treated in 
service.  [The RO separately denied the veteran's claim for 
service connection of skin cancer, melanoma, tumor removed 
from the left knee and right forearm in the September 2002 
and January 2005 rating decisions.  The veteran has not 
perfected an appeal with respect to that issue.  Thus, the 
issue of whether the veteran has presented new and material 
evidence to reopen his claim of entitlement to service 
connection for skin cancer is not currently before the 
Board.]  The veteran did not file a timely substantive appeal 
to the September 2002 decision and it became final.  The 
Board notes that the evidence considered by the RO prior to 
rendering its September 2002 rating decision included the 
veteran's service medical records, the DD Form 214, VA 
treatment records from April 2001 to April 2002, private 
treatment records from September 1996 to December 2001, and 
written statements from the veteran from April 2001 to April 
2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957, VA treatment 
records from November 2002 to December 2005, and private 
treatment records from September 1996 to June 2005, the 
February 2007 Board hearing transcript, and written 
statements from the veteran from September 2003 to March 
2007.  Except for some duplicate service medical records and 
private treatment records with the addition of veteran's 
handwritten notations, the aforementioned evidence was not 
previously considered by VA prior to the September 2002 
decision and, consequently, qualifies as "new" evidence.  

After careful review, however, the Board finds that the newly 
submitted evidence is not also material.  Indeed, none of the 
new evidence indicates that any of the veteran's current skin 
disorders began in service or are otherwise related to his 
active military service to include a competent medical 
opinion that links any of the veteran's skin disorders to his 
active military service. 
In sum, there is evidence that has been received subsequent 
to the September 2002 rating decision that was not previously 
considered by VA; however, the veteran has not submitted 
material evidence because none of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for a skin disorder is not reopened.

Psychiatric Disorder to include anxiety and obsessive 
problems  

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for an acquired 
psychiatric condition claimed as depression and nervousness 
because the condition neither occurred in nor was caused by 
service.  The RO explained that the veteran's service medical 
records were negative for a psychiatric condition requiring 
medical intervention.  Rather, the veteran was diagnosed with 
a personality disorder in December 1955 (i.e., in service) 
that was considered by the examiner to be pronounced 
emotional immaturity overlaid by anxiety reaction.  The RO 
also noted that there was no diagnosis of a psychiatric 
condition and no medical records to show continuity of 
treatment for a psychiatric illness.  The veteran did not 
file a timely substantive appeal to the September 2002 
decision and it became final.  The Board notes that the 
evidence considered by the RO prior to rendering its 
September 2002 rating decision included the veteran's service 
medical records, the DD Form 214, VA treatment records from 
April 2001 to April 2002, private treatment records from 
September 1996 to December 2001 to include December 2001 
correspondence from Dr. C.D.T., and written statements from 
the veteran from April 2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of service medical records, a February 1989 magazine article 
regarding fitness and cold weather, a private doctor's report 
dated in April 1957, VA treatment records from November 2002 
to December 2005, and private treatment records from 
September 1996 to June 2005, the February 2007 Board hearing 
transcript, and written statements from the veteran from 
September 2003 to March 2007.  Except for some duplicate 
service medical records and duplicate private treatment 
records with the addition of the veteran's handwritten 
notations, the aforementioned evidence was not previously 
considered by VA prior to the September 2002 decision and, 
consequently, qualifies as "new" evidence.  

After careful review, however, the Board finds that the newly 
submitted evidence is not also material.  Indeed, none of the 
new evidence shows that the veteran is currently diagnosed 
with a psychiatric disorder on Axis I for which service 
connection may be established.  Although the veteran reported 
at the February 2007 Board hearing that he had obsessive-
compulsive disorder (OCD), the newly submitted evidence does 
not show that a mental health professional has diagnosed the 
veteran with OCD.  At the time of the September 2002 
decision, the RO considered the statement by the veteran's 
private family practice physician (C.D.T., M.D.) in December 
2001 wherein she wrote that had been following the veteran 
for a psychiatric disorder thought to be obsessive-compulsive 
disorder.  Since the September 2002 decision, the Board 
notes, in pertinent part, that a September 2003 VA treatment 
record has been associated with the claims folder wherein a 
physician noted that the veteran demonstrated OCD at that 
time.  However, it is clear that the September 2003 diagnosis 
was outside of the realm of the diagnosing physician's 
expertise as he referred the veteran to the mental health 
clinic for further evaluation.  The subsequent October 2003 
mental health consultation record, however, reveals an Axis I 
diagnosis of continuous alcohol dependence; the VA mental 
health examiner did not indicate that the veteran's 
alcoholism was related to active military service.  Moreover, 
VA law and regulations provide that compensation shall not be 
paid if the claimed disability or death was the result of the 
person's own willful misconduct or abuse of alcohol.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2007).  The Board further observes that a subsequent 
December 2005 VA treatment record notes that the veteran's 
depression screen was positive at that time; however, it is 
also noted that the veteran declined referral to the Mental 
Health Clinic.  No subsequent clinical finding of an Axis I 
psychiatric disorder by a mental health examiner is shown.  
Thus, none of the newly submitted evidence of record shows 
that the veteran has been clinically diagnosed with an Axis I 
psychiatric disorder other than alcohol dependence by any 
mental health professional.  
In sum, there is evidence that has been received subsequent 
to the September 2002 rating decision that was not previously 
considered by VA; however, the veteran has not submitted 
material evidence because none of the newly submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for a psychiatric disorder to include anxiety and 
obsessive problems is not reopened.

Teeth and Gums Disorder 

In its September 2002 rating decision, the RO denied the 
veteran's claim of service connection for teeth and gum 
problems because the condition neither occurred in nor was 
caused by service.  The RO explained that the veteran's 
service medical records were negative for any teeth or gum 
conditions or injuries of the mouth and no outpatient 
treatment records showed any treatment of teeth or gum 
disease.  The veteran was notified of the decision as well as 
his appellate rights in September 2002; however, the veteran 
did not file a timely substantive appeal to the September 
2002 decision and it became final.  The Board notes that the 
evidence considered by the RO prior to rendering its 
September 2002 rating decision included the veteran's service 
medical records, the DD Form 214, VA treatment records from 
April 2001 to April 2002, private treatment records from 
September 1996 to December 2001, and written statements from 
the veteran from April 2001 to April 2002.    
The evidence received since September 2002 consists of copies 
of the veteran's service medical records, a February 1989 
magazine article regarding fitness and cold weather, a 
private doctor's report dated in April 1957, VA treatment 
records from November 2002 to December 2005, and private 
treatment records from September 1996 to June 2005, the 
February 2007 Board hearing transcript, and written 
statements from the veteran from September 2003 to March 
2007.  Except for the duplicate service medical records and 
private treatment records with the veteran's handwritten 
notations, the aforementioned evidence was not previously 
considered by VA prior to the September 2002 decision and, 
consequently, qualifies as "new" evidence.  

After careful review of the evidence, the Board additionally 
finds that the newly submitted evidence is material.  
Specifically, a September 2003 VA treatment record notes that 
the veteran objectively demonstrated dental caries with loss 
of many teeth.  The medical evidence of record at the time of 
the September 2002 RO denial did not show outpatient 
treatment for any disease of the teeth or gums. 

In sum, there is evidence that has been received subsequent 
to the September 2002 rating decision was not previously 
considered by VA, relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim because there is 
evidence that the veteran currently suffers from a disease 
affecting the teeth.    

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection for a disorder of the teeth and gums is reopened.



II.	Service Connection

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.  
Hemorrhoids and Anemia

The Board notes that the medical evidence of record shows 
that the veteran is currently diagnosed with hemorrhoids and 
anemia.  As noted above, the veteran's VA treatment records 
from September 2003 to December 2005 include assessments of 
external hemorrhoid and anemia.

Nevertheless, there is no medical evidence to indicate that 
the veteran's hemorrhoids and anemia are related to active 
military service.  Indeed, the veteran's service medical 
records are absent of any complaints, findings, or treatment 
for hemorrhoids or anemia.  Rather, the earliest 
documentation of hemorrhoids and anemia of record is not 
noted until September 2003, approximately 46 years after 
service.  Furthermore, there is no competent medical opinion 
that links the veteran's hemorrhoids or anemia to his active 
military service.  The Board notes that a VA physician has 
linked the veteran's anemia to his chronic hemorrhoids; there 
is no competent medical opinion regarding the etiology of the 
veteran's hemorrhoids.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.  Consequently, service connection for the veteran's 
bleeding hemorrhoids and anemia is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
      
Teeth and Gums

Under 38 U.S.C.A. § 1712 outpatient dental services and 
treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  Under the holding in Mays v. Brown, 5 
Vet. App. 302, 306 (1993), a claim for service connection is 
also considered a claim for VA outpatient dental treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. 
§ 17.161.  38 C.F.R. §§ 3.381, 17.161 (2007).  At the time of 
the veteran's separation examination, he was noted to be in 
Class III for dental rating purposes. 

Under 38 C.F.R. § 17.161(b)(2), those veterans who have a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (1) 
they were discharged under conditions other than dishonorable 
from a period of active military service of not less than 180 
days; (2) application for treatment was made within one year 
after such discharge; and (3) a VA dental examination is 
completed within 14 months after discharge, unless delayed 
through no fault of the veteran.

The veteran's service records and DD Form 214 shows that he 
served for more than 180 days, from September 1954 to January 
1957, and that he was given an honorable discharge.  However, 
the record further reveals that the veteran initially filed a 
claim for outpatient dental treatment on October 30, 1958, 
more than one year following discharge from service.  In a 
November 1958 decision, the RO denied the veteran's claim 
because the veteran did not apply for dental treatment within 
the time limitation for filing a claim and the record did not 
indicate that he had a service-incurred dental disability 
which was compensable in degree, a dental disability which 
was based upon a combat wound or service trauma (injury), or 
a dental disability incurred as a former-prisoner of war or 
as a veteran of the Spanish-American War, Philippine 
Insurrection, or Boxer Rebellion.  
 
The Board additionally notes that there is no indication in 
the record that the veteran experienced dental trauma while 
on active duty nor is there evidence that he was a prisoner 
of war (POW).  The veteran's service records include no 
references to any dental trauma and no evidence of combat or 
POW status.  Rather, the service dental records show that the 
veteran entered service in October 1954 with a missing Tooth 
20 and with slight calculus in Tooth 1 through Tooth 4, Tooth 
14 and Tooth 15, Tooth 30 and Tooth 31, and Tooth 18 and 
Tooth 19.  In November 1954, Tooth 14 and Tooth 30 were 
extracted due to pitis and the teeth were noted as non-
restorable.  At separation from service in January 1957, the 
veteran was noted as missing Tooth 14, Tooth 20, and Tooth 
30.  VA regulations provide that mere treatment in service, 
e.g., bleeding gums, extracting teeth, abscesses etc., is not 
tantamount to 'Class II(a)' dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 
1997).  Therefore, the mere extraction of the veteran's teeth 
in service by VA cannot be service-connected for the purposes 
of compensation. 
 
Additionally, the veteran does not have service-connected 
disabilities rated as 100 percent disabling nor is he in 
receipt of a total rating based on individual 
unemployability.

After review of the record, the Board finds that service 
connection is not warranted for purposes of payment of 
disability compensation and for purposes of entitlement to VA 
outpatient dental treatment.  The dental condition the 
veteran was treated for during active duty (extraction of 
non-restorable teeth) is service-connectable only for 
treatment purposes (one time only), not for compensation 
purposes.  As noted above, the veteran did not timely file 
his claim for such treatment.  The veteran also did not 
sustain any dental trauma in service.  Indeed, it is neither 
claimed nor shown that the in-service tooth extractions were 
due to a combat wound or other service trauma, as required 
for Class II(a) treatment.  The veteran does not claim nor 
does the evidence show that he has a dental condition, which 
is professionally determined to be associated with and 
aggravating an established service-connected disability.  
Indeed, the veteran is not currently service-connected for 
any disability.  Therefore, eligibility under the criteria 
for Class III dental treatment is not shown.  Furthermore, it 
is neither claimed nor shown that the veteran meets any of 
the other dental treatment eligibility categories set forth 
in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The Board is 
bound by the regulations of the Department. 38 U.S.C.A. § 
7104(c) (West 2002).  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim must fail due to the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the veteran's appeal is 
denied. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Having determined that new and material evidence has not been 
submitted, the claim for entitlement to service connection 
for residuals of frostbite to include carpal tunnel syndrome, 
polyneuropathy, possible Raynaud's syndrome, ulnar nerve 
damage with neuritis, and Heberden's nodes of the fingers is 
not reopened; the appeal is denied.  

Having determined that new and material evidence has been 
submitted, the claim for entitlement to service connection 
for bleeding hemorrhoids and anemia is reopened.

Entitlement to service connection for bleeding hemorrhoids 
and anemia is denied.  

Having determined that new and material evidence has not been 
submitted, the claim for entitlement to service connection 
for an eye disability is not reopened; the appeal is denied.  

Having determined that new and material evidence has not been 
submitted, the claim for entitlement to service connection 
for a varicocele is not reopened; the appeal is denied.  

Having determined that new and material evidence has not been 
submitted, the claim for entitlement to service connection 
for pes cavus is not reopened; the appeal is denied.  

Having determined that new and material evidence has not been 
submitted, the claim for entitlement to service connection 
for a skin disorder to include sores and carbuncles is not 
reopened; the appeal is denied.  

Having determined that new and material evidence has not been 
submitted, the claim for entitlement to service connection 
for a psychiatric disorder to include anxiety and obsessive 
problems is not reopened; the appeal is denied. 

Having determined that new and material evidence has been 
submitted, the claim for entitlement to service connection 
for a disorder of the teeth and gums is reopened.

Entitlement to service connection for a disorder of the teeth 
and gums is denied.  



______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


